Confidential Information Memorandum IMAGING PET TECHNOLOGIES Resale Restrictions: You will be restricted from selling your securities for an indefinite period. See "Resale Restrictions" in separate document. Purchaser's Rights: You have 2 business days to cancel your agreement to purchase these securities. If there is a misrepresentation in this Memorandum, you have the right to sue either for damages or to cancel the agreement. See "Purchasers' Rights" in separate document. No securities regulatory authority has assessed the merits of these securities or reviewed this Memorandum. Any representation to the contrary is an offence. This is a risky investment. See "Risk Factors" in separate document. Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 1 TABLE OF CONTENTS 1. Separate Document -Non- Disclosure Agreement IPT Subscription Form 2. Risk Acknowledgement 3 3. Project SPECT/PET- Introduction 4-6 4. The Plan -Summary 7-8 5. Term Sheet-$1.5 Million Debt Financing 9 6. Term Sheet-$2.5 Million Equity Funding 10-11 7. Use of Proceeds - Debt and Equity Offerings 12 8. Exit Strategy-Debt Offering 13-14 9. Exit Strategy- Equity Offering 15-16 10. IPT Funding - IPT ProForma Balance Sheet - Schedule D 17 11. Appendix 1 - IS2 Financial Statements - Feb. 28, 2006. 12. Appendix 2 - IS2 Financial Statements - Dec 31, 2005. 13. Appendix 3 - Imaging PET Technologies (IPT) Overview. >Quantum Molecular Technologies, Inc. (QMT) 14. Appendix 4 - IS2 Medical Systems Inc., Confidential Information Memorandum. 15. Appendix 5 - POSITRON Corporation - Private Placement Offering Memorandum. Separate Documents: 1. Subscription Agreements (where applicable) 2. Copies of "National and Ontario Prospectus and Registration Exemptions" (i) National Instrument 45-106 (ii) OSC Rule 45-501 (where applicable and as requested) 3. Risk Factors (as requested) Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 2 CONFIDENTIAL INFORMATION MEMORANDUM RE:RISK ACKNOWLEDGEMENT This Confidential Information Memorandum ("CIM") has been prepared on behalf of imaging PET Technologies (IPT) and is solely for use by parties interested in a transaction with IPT. This CIM under no circumstances is to be construed as an offering of securities except as an exemption exists under the securities laws in all Canadian provincial jurisdictions relating to "accredited investors". No parties will evaluate or pursue the transactions herein discussed unless they have attested in writing that they in fact qualify as an "accredited investor" as defined in "National and Ontario Prospectus and Registration Exemptions of Rules 45-106 and/or OSC Rule 45-501. Unless otherwise stated, all amounts are in Canadian dollars. The information contained herein has been prepared to assist interested parties in making their own evaluation of IPT and does not purport to contain all of the information that a prospective purchaser or investor may desire. Prospective investors should conduct their own investigation and analysis of IPT and the information contained in this CIM. This memorandum includes certain statements, estimates and projections with respect to IPT's anticipated performance. Such statements, estimates and projections reflect various assumptions by management concerning anticipated results, which may or may not prove to be correct. No representations or warranties are made or implied by IPT as to the accuracy of such statements, estimates, projections and assumptions with respect to the information in the CIM. Parties who wish to pursue this matter further will be provided with such other information as mutually agreed. Any eventual agreement will contain such representations and warranties as agreed to between the parties. By accepting the CIM, the recipient acknowledges and agrees that: (1) all of the information contained herein or made available in connection with a further investigation of IPT is confidential, will be treated in a confidential manner, and the recipient will not, directly or indirectly, disclose or permit its agents or affiliates to disclose any of such information, (2) no personnel of IPT and no clients, customers, suppliers or other parties having dealings with IPT are to be contacted directly or indirectly under any circumstances by or on behalf of the recipient without the prior written consent of IPT, (3) IPT makes no representation or warranty as to the accuracy of the CIM and neither shall have any liability for any representation (express or implied) contained in, or for any omissions from, the CIM or any other written or oral communications transmitted to the recipient in the course of its evaluation of IPT on IS2, and (4) if the recipient does not wish to pursue this matter or upon our request, the recipient will return the CIM to IPT as soon as practicable, together with any other materials relating to IPT which the recipient may have received from IPT. All communications relating to the CIM should be directed to: Please call Patrick Rooney, principal at:Bus:(905) 712-9and/or Cell:(416)274-7569 Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 3 March 24/2006 PROJECT SPECT/PET: PROJECT TO FINANCE MOLEUCLAR IMAGING VENTURE (This memo is written as an introduction only to the Project SPECT/CT Transaction) Overview State-of-the-art Molecular Imaging in medicine is synonymous with Positron Emission Tomography, PET Scanning. PET Scan technology is essential in the diagnosis, staging and treatment planning for critical illness (C.I.). SPECT stands for "single photon emission computed tomography". SPECT is often called a "Poor man's PET". Critical illness kills 60% of the world's population. Critical illness is defined as cancer, cardiac and neurological diseases. In order to effectively find and treat these critical illness diseases, we must view the body at the cellular, molecular or functional level. Only PET and to a limited degree SPECT technologies allow that type of specific analysis. MRI's, CAT and/or CT Scans ail look at the anatomy. The latter will image a tumor but only a PET will tell an MD what's going on and at what location disease is present inside the tumor. Biopsies are invasive and can be dangerous, PET is non­-invasive and has no side effects. There were 1.4 million PET Scans performed in the USA in 2005, of which 100,000 were Cardiac PET Scans. The lion's share were cancer-related PET Scans. The standard of care for the diagnosis and treatment planning for cardiac disease is SPECT. There were over 10 million SPECT procedures performed in the USA in 2005. A SPECT scanner will sell for between $200,000 and $500,000, while a PET and/or PET/CT scanner will sell for between $900,000 and $3.5 million. The Opportunity SPECT is in virtually every hospital that treats heart patients and in many large cardiology practices. Cardiac PET, although the gold standard in working to prevent and reverse coronary artery disease is only in the top 50 cardiac hospitals in the USA and Japan. PET is not approved for reimbursement in Canada, except in Quebec where PET Scans for some cancers only have just been approved. With this short overview of the PET and SPECT markets, we have only scraped the surface in defining the opportunity. CTI (CTMI:NASDAQ), shipped its first breakthrough product, the PET/CT scanner in 2001. Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 4 CTI was not much more than a one product company, yet, it was sold in 2005 on a market capitalization of $2 billion to Siemens. Imaging PET Technologies (IPT), a joint venture company owned 49.9% by Quantum Molecular Pharmaceuticals and 50.1% by Positron Corporation, plans to complete the acquisition of IS2 Medical Systems, Inc., as the cornerstone of developing a breakthrough PET product which we evaluate as potentially the size of the PET/CT opportunity. We are seeking to raise (CDN) $4 million in a unique vehicle that we call imaging PET Technologies (IPT). IPT will acquire ail of the net assets of IS2 at a price equal to 10% of the invested capital to date into IS2 by Canadian venture funds. We will then introduce leading-edge, innovative, PET technology into IPT designed to integrate our new PET technology with the SPECT technology of IS2. The marriage of the two technologies and the planned collaboration between the two Research and Development teams could help create a technology breakthrough in PET which could change the face of molecular imaging and therefore the face and future of critical diseases, that is, cancer, cardiac, and neurological diseases. The Financial Transaction We are looking for two tranches, $1,500,000 of secured debt which will be used to buy all of the tangible and intangible assets of IS2 and $2.5 million in common stock equity which will be infused into the newly-formed acquisition corporation called "Imaging PET Technologies" (IPT). The secured debt will have the security of inventory, receivables and other tangible and intangible assets of IPT. Both tranches will receive significant warrant positions to acquire POSITRON Corporation common shares (POSC.OB Bulletin Board). The POSC common shares under option will be acquired by IPT with the proceeds of the IPT equity financing. Furthermore, the $2.5 million equity will be convertible into 5 million shares of IPT or 50 million shares of Positron, at the holders option. If our game plan is executed effectively, there is the possibility of a many fold return on capital. Conclusion The understanding of PET technology by an investor in the medical products and services market segment is essential when evaluating all investments since measuring disease at the molecular level is the Holy Grail. The understanding of PET, if a family member develops or is suspected of developing a critical illness (60% of us will die of one) is more important than the first. We would like to talk to investors interested in this investment suggestion. We will make the definitive statement that it will be rewarding either financially or in your personal life. Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 5 Please call Patrick Rooney, principal at:Bus: (905) 712-9and/or Cell:(416) 274-7569 Associated websites: www.tmagincentres.com www.IS2medical.com www.positron.com www.careimaging.com www.petscan.ca Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 6 THE PLAN – SUMMARY THE PLAN: • To raise $2,500,000 of new equity and $1,500,000 of new secured debt for IPT. • To acquire 100% of the existing debt of IS2 from the current 1S2 secured lenders for (CDN) $1,160,000. To move to foreclose on the assets of IS2. • To develop state-of-the-art PET technology in IPT through a 71% owned subsidiary called Quantum Molecular Technologies, Inc. (QMT) FOLLOW-ON CAPITAL RAISING: • To raise up to $10,000,000 for IPT at a projected price of $1.00 per share. HIGHLIGHTS OF IS2: • $14 million of equity has been infused into IS2 to develop state-of-the-art, efficient SPECT cameras used mainly for cardiac and cancer diagnosis. • Balance Sheet of IPT (post acquisition) will have no debt with the exception of the $1.5 million in acquisition debt and positive networth. • 2005 year was profitable for IS2 on an EBITDA basis before R & D expenditures. • The cardiac market hasanannual cost of $400 billion in the USA versus $200 billion for cancer. • There were over 10 millionSPECT scans mostly for cardiac diagnosis performed in the USA in 2005 versus 1.4 million PET scans mostly for cancer diagnosis. • IS2 is a prime vehicle for Positron and Quantum's goal to bring an inexpensive PET scanner into the cardiac market to compete with SPECT. • IS2 will provide cash flow, management, scientists, a customer base and a more complete suite of products to complement the POSITRON PET products which will be introduced from China in 2006. Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 7 • IS2/IPT will have an agreement to supply cardiac PET and SPECT into a new concept to be introduced into markets across Canada called "IMAGIN CriticalCARE Clinics" (ICCC), capitalizing on PET-assisted programs for the prevention and reversal of coronary artery disease which currently do not exist in Canada. Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 8 SCHEDULE A Term Sheet on the IPT Acquisition Debt Funding Purpose: To fund the acquisition of the secured debt ofIS2 Medical Systems. Funding Proposal: $1,500,000 Note. Due Date: Term loan of 12 to 24 months amortization to begin on the 6 month anniversary of funding. Interest Rate: 12%-14% per annum. Option in IPT equity: To buy 1,500,000 IPT common shares @ .50¢ per share for a 2 year period. Equity Kicker: Option to buy 7,500,000 shares of POSITRON Corporation @ 05¢ per share exercisable for 1 year. Collateral: Security interest registered on inventory, receivables and other assets of IPT post acquisition Use of Proceeds: Acquisition of the current outstanding Convertible Debt of IS2 which is secured by all of its assets and for working capital. Price to purchase debt (US) $1 million with the remainder of the net proceeds to be used as working capital. (See Schedule of Balance Sheet Adjustments attached) Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 9 SCHEDULE B Term Sheet for Equity Funding of Imaging PET Technologies, Inc. (IPT) Purpose: Equity funding for the financing of IPT which will serve as the acquisition vehicle for IS2 Medical Systems, Inc. Furthermore, IPT will have an option to acquire an equity stake in POSITRON Corporation (POSC.OB NASD Bulletin Board: current price:(US) 15¢) and will own a 71% control equity position in Quantum Molecular Technologies, Inc. (QMT) Total Amount to be Raised: (CDN) $2,500,000 Price per Unit: (CDN) $50,000 No. of Units: Up to 50 units. Qualities of the IPT $50,000 units: Each (CDN) $50,000 unit will be convertible for a one year period at the option of the holder into either: a.100,000 common shares of IPT, times 50 units 5,000,000 shares of IPT or b.1,000,000 common shares of Positron Corporation, times 50 units 50,000,000 common shares. After the one year period each unit will be automatically convertible into 1,000,000 common shares of POSC if the holder does not choose to convert prior to the 1st year anniversary. The shares of POSC and IPT will be held in trust by "Zak Muscovitch, Esq" until the holder exercises his/her option to convert. Holders will receive a notarized contract which evidences the number of units purchased. Holders can convert at any time during the first year into either the POSITRON common shares or IPT common shares at their option. Prices per Share: 50¢ per IPT share. 05¢ per POSITRON share. Equity Kicker: Warrants to acquire 12,500,000 shares of POSC for (US) 05¢per share exercisable for 1 year. # of Warrants per Unit: 250,000 warrants to acquire 250,000 POSC shares at (US) 05¢ per share exercisable for 1 year for total offering. Price to exercise POSC warrants per Unit: (US) $12,500 Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 10 Current Trading price of POSC (POSC.OB) (OTC Bulletin Board) 15¢ Brokers commission: Up to 7.5% on the debt portion and 10% on the equity portion paid only to Limited Market Dealers in Ontario and to qualified agents in other provinces. Use of Proceeds: (US) $1,400,000 to be used to acquire POSITRON Corporation equity pursuant to a funding agreement, (CDN) $534,000 earmarked to fund the working capital of Quantum Molecular Technologies, and IS2.(See Attached Schedule C) Closing: Simultaneously with or at a later date to the closing on the debt financing herein described. Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 11 SCHEDULE C USE OF PROCEEDS USE OF PROCEEDS: CDN$ A. USE OFPROCEEDS -Debt Offering Use of $1.5 million Secured Debt: 1.Acquisition of IS2 existing convertible debt (US $1M) $ 1,160,000 2.Projected commissions and/or transaction costs 112,500 3.Addition to IPT Working Capital 227,500 Gross proceeds from IPT debt offering $ 1,500,000 B. USE OFPROCEEDS -IPT Equity Offering Use of $2.5 million investment funds to purchase IPT equity: 1.Funding for QMT and IS2 working capital $ 534,000 2.Acquisition of POSITRON equity $ 1,624,000 3.Commissions and transaction costs $ 340,000 Gross proceeds from IPT equity offering. $ 2,500,000 Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 12 EXIT STRATEGY - IPT Debt Offering (A) Acquisition Debt Funding: $1.5 million secureddebt with warrants attached. a. The IPT Pro Forma opening balance sheet as restated at February 28, 2006 and as restated with the net cash infusion of the $1,500,000 new debt offering will cause a beginning cash equivalents balance of in excess of $1,000,000. After reflecting March losses and certain balance sheet adjustments, the cash equivalents should be in excess of $900,000. b. IPT will raise $2.5 million in new equity simultaneous with the debt financing. IPT will both secure and guarantee the $1.5 million debt. c. Beginning in Calendar 2007, as demonstrated in the IS2 "Confidential Information Memorandum", IPT upon owning the IS2 net assets should begin to generate substantial cash flow. d. The factors of (a), (b), and (c) should adequately support anamortization schedule to be negotiated which is anticipated to commence after a 6 month revitalization period has passed. e. The option to buy 1,500,000 IPT common shares at .50¢ per share for a 2 year period puts a post money valuation of approximately, (CDN) $13,250,000 on IPT. The projected growth as outlined in the CIM of IS2 if successfully achieved should command a market capitalization on disposition substantially higher. The long term plan is to merge 100% of IPT on terms to be negotiated. f. The warrants to acquire 7,500,000 POSITRON common shares at.05¢ for a one year period represent a significant kicker. An exercise price for all 7.5 million common shares @ .05¢ $375,000. At the current trading price of POSC on the Bulletin Board (symbol POSC.OB) .15¢ last sale.), the 7.5 million shares have a $750,000 paper profit after reflecting a mark to market. Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 13 Under current USA securities rules a holder of the POSC shares after exercise would have a one year holding period under Rule 144 or Regulation S. IPX is negotiating piggyback registration rights for the shares underlying the warrants which could accelerate the ability to gain liquidity. Note: The Canadian Provincial Securities laws governing private placements do not allow for projections of returns on investment or estimates and/or promises of the time when public trading of instruments sold as private placements may occur. The exit strategy outlined herein is not a promise or projection that the instruments herein sold will ever develop a public trading market for the benefit of the holders. Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 14 EXIT STRATEGY - IPT Equity Funding (B) Equity Funding of IPT: $2.5 million of $50,000 units with dual convertible features andwarrants attached. a. A unit of $50,000 is being sold to accredited investors only which gives the holder the rights to convert for a 1 year period into 1,000,000 POSC shares or at the holders option to convert into 100,000 common shares of IPT, additionally the holder will receive warrants to acquire 250,000 common shares of POSITRON Corp. at a price of .05$ per POSC share exercisable for 1 year. b. IPT will own 100% of the IS2 net assets and operations of IS2. Based on the numbers present in the IS2 CIM (attached Appendix 4), the IS2 subsidiary will add substantial value to the interest of the IPT shareholders. c. IPT has entered into an agreement with Quantum and its affiliated companies whereby as part of the acquisition by IPT of QMT from QMP, IPT will have the right to participate with QMP to acquire up to one-half of the $4 million convertible POSC preferred share funding negotiated by iMAGIN and assigned to Quantum Molecular Pharmaceutical (QMP) which instruments would convert into 200 million common shares of POSC. The appreciation of the POSC share position could accrue to the IPT shareholders indirectly on a pro rata basis or could be distributed at a later date. d. At a future date, IPT plans to raise an additional $10,000,000 through the sale of 10,000,000 common shares of IPT for a price of $1.00 per share. This offering will be structured as an exempt offering under Canadian Securities law defined in National and Ontario Prospectus and Registration Exemptions sub-category, National Instrument 45-106 and OSC Rule 45-501, as amended. e. Each $50,000 unit holder will have the right for a one year period to purchase 250,000 POSC shares at .05¢ (through an assignment from IPT) for a gross amount of (US) $12,500. Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 15 At current market prices for POSC common shares as they trade in the Bulletin Board (market symbol: POSC.OB .15¢), the warrants would have a net market value marked to the market of (US) $25,000 an amount equal to one-half the value placed on the $50,000 units. If a (CDN) $50,000 unit was converted into 1,000,000 common shares of POSC, the market value of the POSC shares would be (US) $150,000 marked to the market. Note: No promises of appreciation or promises of trading markets for the underlying securities of a private placement can be made according to the harmonized Securities Rules of the provinces. No promises are herein made as to the liquidity or the timing of liquidity on the herein described investment instruments. Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 16 SCHEDULE D IMAGING PET TECHNOLOGIES, INC. PRO-FORMA BALANCE SHEET As of February 28, 2006 Pre-Acquisition of IS2 Assets Post Acquisiton of IS2 Assets Assets Cash $ 511,000 $ 738,500 Investment in Quantum Molecular Technologies 2,000,000 2,000,000 Investment in POSITRON Corporation Equity 1,624,000 1,624,000 Investment in IS2 Assets 1,160,000 Total Assets $ 4,135,000 $ 5,522,500 Liabilities and Net Worth Liabilities: -0- Secured Debt from private placement $ 1,500,000 Net Worth: Contributed Capital - Initial Capital 2,010,000 2,010,000 Invested Capital - Unit Offering(1) 2,500,000 2,500,000 Total contributed capital 4,510,000 4,510,000 Losses, (costs of transaction) (375,000 ) (487,500 ) Total net worth 4,135,000 4,022,500 Total Liabilities and Net Worth $ 4,135,000 $ 5,522,500 (1) Reflects effect of $2.5 million Equity investment from current private placement only. (2) Represents the beginning Balance Sheet prior to the assumption of certain current assets and liabilities as outlined on the IS2 Balance sheet attached dated February 28, 2006. The closing balance sheet will be adjusted to a date in April, 2006. Page 17 tS2 Medical Systems Inc. Balance Sheet As at December 31, 2005 $ Assets Current assets Cash and cash equivablents 716,684 Restricted cash 100,000 Accounts receivable 148,646 Other receivables 21,358 Investment tax credits receivable 433,509 Prepaid expenses 86,967 Inventory 1,638,586 3,145,749 Capital assets 146,153 Deferred patent costs 102,730 3,394,632 Liabilities and Shareholders' Equity Current liabilities Accounts payable and accrued liabilities 1,037,744 Customer deposits 141,521 Current portion of obligations under capital leases 11,655 Convertible debenture 1,290,569 2,481,489 Obligation under capital leases 9,284 2,490,772 Shareholders' equity Capital Stock 14,300,533 Stock Options Salary Expense 59,434 Deficit (13,456,107 ) 903,859 3,394,632 APPENDIX 2 IS2 Medical Systems Inc. Financial Statements Dec. 31,2005 (Unaudited) Balance Sheet and Profit/Loss Statement For Year Ended Dec. 31, 2005 Prepared By: Donna Anderson Date:March 8,2006 Manager, Finance & Administration IS2 Medical Systems inc. IS2 Medical Systems Inc. Statement of Lossand Deficit For the period ended December 31, 2005 Month Year to Date ACTUAL BUDGET ACTUAL BUDGET Units $ Units $ Units $ Units $ Bookings: SR 259,708 8 1,369,187 SC 1 228,198 - - Attenuation Correction - - 2 61,676 - - Equine Head 1 113,597 - - 2 261,545 4 838,780 Pulse CDC/SH 32 5,375,640 41 8,597,495 2 261,545 4 838,780 Total Bookings 34 5,748,945 50 10,256,558 Revenue: SR 2 478,723 6 1,369,168 SC - 1 228,128 - Attenuation Correction - - 2 61,676 571,163 3 629,065 Pulse CDC/SH 37 6,446,407 39 5,178,105 - Accessories - 105,710 - Equine Head 1 113,597 31,739 19,167 Service Revenue 323,310 230,003 4 602,902 3 648,252 Total Revenue 40 7,467,747 48 10,067,170 Cost of Goods Sold: SR Materials 318,431 785,588 SC Materials - 114,819 - - Attenuation Correction 54,274 351,903 375,000 Pulse CDC/SH Materials 3,720,416 4,875,000 1,901 - Accessories Materials 59,552 - - Equine Head 70,191 37,852 43,606 Production 530,005 531,951 - 5,483 Installation/Training (Direct Labour) 15,650 84,074 20,699 13,259 Production Overhead 180,081 158,469 10,859 11,500 Service 192,454 138,000 423,215 448,878 Total Cost of Goods Sold 5,066,780 6,723,175 29.80 % 179,687 30.75 % 199,374 Gross Contribution 2,380,987 31.89 % 3,343,995 33.22 % % of Rev % of Rev Operating Expenses: % of Rev % of Rev 3.48 % 20,562 4.80 % 29,809 Sales 313,770 4.20 % 397,581 3.95 % 0.73 % 4,404 9.95 % 64,481 Sales - Commission 88,406 1.18 % 1,008,307 10.02 % 8.02 % 117 0.49 % 3,145 Sales – Royalties 1,025 0.01 % 74,185 0.74 % 2.22 % 13,406 2.18 % 14,161 Marketing 288,890 3.87 % 396,191 3.94 % 7.24 % 43,882 9.44 % 61,331 Administration 748,159 10.02 % 748,060 7.43 % 1.07 % 6,442 0.98 % 6,358 Quality Assurance 119,724 1.80 % 51,396 0.81 % 3.28 % 19,644 3.37 % 21,853 Service/Clinical Applications 219,732 2.34 % 197,561 1.90 % 5.48 % 33,054 4.37 % 28,309 Warranty 413,725 5.54 % 442,764 4.40 % 4.65 % 40,120 8.23 % 53,489 Reasearch and Development 572,347 7.60 % 889,886 8.84 % -21.55 % (129,939 ) -2.06 % (13,372 ) ITC Credits (325,532 ) -4.38 % (222,464 ) -2.25 % 51,772 269,564 Total Operating Expenses 2,440,048 32.07 % 4,013,359 30.87 % - 21.22 % 127,915 -10.83 % (70,190 ) Earnings Before Interest, Taxes, Depn & Amort (59,061 ) -0.79 % (669,364 ) -6.05 % Interest, Taxes, Depn & Amort 20,908 21,126 Interest 221,751 241,874 36,137 13,647 Depreciation & Amortization 168,248 137,396 - - IRAP Royalties 108,782 106,198 3.46 % 5.34 % 34,773 496,751 5.85 % 485,468 4.82 % 70,870 -16.19 % (104,963 ) Income (Loss) (555,821 ) -7.44 % (1,154,832 ) -11.47 % Income Tax Provision 70,870 (104,963 ) Net Income (Loss) (555,821 ) Deficit – Beginning of Period (12,900,286 ) Defecit – End of Period (13,456,107 ) Appendix 3 Imaging PET Technologies- OVERVIEW 1. Executive Overview Imaging PET Technologies (IPT) was formed for the purpose of acquiring 100% of the debt and net assets of IS2 Medical Systems, (IS2), an Ottawa-based manufacturer of diagnostic imaging equipment which is used in nuclear medicine for the diagnosis and staging of heart, cancer and neurological diseases. IS2's main imaging products are defined as SPECT (Single Photon Emitting Computed Tomography) gamma cameras in contrast to PET (Positron Emission Tomography) scanners. The average SPECT camera sells for $200,000 to $300,000 while the average standalone PET camera sells for $900,000 to $1.2 million. IPT has further entered into an agreement whereby it acquired from Quantum Molecular Pharmaceuticals (QMP), certain rights and obligations to fund POSITRON Corporation (NASD: Bulletin Board: POSC) which will in turn fund Quantum Molecular Technologies, Inc. (QMT), the company currently conducting Dr. Irving Weinberg's research effort in developing new molecular image technologies. It is planned that many aspects of the research effort will be conducted on location at and in conjunction with IS2. As part of the transaction, IPT will acquire from QMP and POSITRON Corp for IPT common stock valued at (CDN) $2,000,000 a 71% owned control position in QMT. SPECT Scanners are used primarily for cardiac and/or bone scans. Over 10 million SPECT procedures were performed in the USA in 2005, while only 1.4 million PET Scans were performed in 2005. 88% of PET Scans were performed on cancer patients, 8% on cardiac patients and 4% on neurology cases. Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 1 2. STRUCTURE: Proposed and Pro Forma Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 2 3. Capitalization of IPT: Contributed Capital: Cash $ 10,000 Estimated Current Market Value of 71% of GMT. $ 2.000,000 Total initial capital. $ 2,010,000 # of shares o/s Total shares outstanding owned by QMP and POSC: 20,100,000 shrs Options reserved for key employees: 2,000,000 shrs, Total number of IPT shares outstanding - pre-financing: 22,100,000 Totalcommon shares offered if units are converted to IPT shares: 5,000,000 (5,000,000 shares @ 50¢ $2,500,000) Total number of IPT common shares outstanding - post financing: 27,100,000 Total # of common shares behind the debt holders option (1,500,000 @ 50¢ 1,500,000 $750,000) 28,600,000 4. Proposed Financing: A. From Secured Lender: $ 1,500,000 (1) B. From New Equity $ 2,500,000 (2) Total Financing $ 4,000,000 Reference notes: 1. Lender will receive 12% -14% return. Interest and principal paid on a schedule of 12 to 24 months of principal amortization beginning in 6 months. Borrower will have the right to repay at any time, lenders will be given a package of warrants to acquire POSITRON shares at a price and for a period to be negotiated. (See proposed term sheet for "Acquisition Debt Financing" Schedule A.) Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 3 2. IPT will offer separately 50 units of $50,000 which will convert into 5,000,000 common shares of IPT or, at the holders option, info 50,000,000 common shares of POSITRON, plus warrants to buy 12,500,000 POSITRON shares at (US) 5¢ per share for a period of 1 year, Equity units offered to accredited investors only in tranches of $50,000. ($50,000 x 50 units) (See proposed term sheet for "Equity Funding of IPT" Schedule B.) 3. Qualities of the IPT $50,000 units: The units shall have unique convertible features. Each $50,000 unit will for a one year period be convertible at the option of the holder into either; 1. 100,000 common shares of IPT. or 2. 1,000,000 common shares of POSITRON Corp. If not converted earlier at the option of the holder, after a one year period the IPT $50,000 units will each be automatically converted into 1,000,000 common shares of POSC. 5. Use of Proceeds: Consolidated Use of Proceeds: (in CDN $) Gross Proceeds of financing: (CDN) $4,000,000 less commissions and transaction costs: $ 450,000 Net proceeds from offering (CDN) $3,550,000 Conversion of net proceeds to USA dollars @ 88% (US) $3,115,000 Consolidated Use of Proceeds: (in USA $) Purchase of 100% of net assets of lS2 (US) $1,000,000 Funding to buy POSITRON common shares (US) $1,400,000 Working Capital (US) $551,000 Total Use of Net Proceeds (US) $3,115,000 Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 4 6. Transaction with QMP and POSC QMP and POSC have entered into an agreement to form IPT for the dual purpose of acquiring the operations of IS2 and a 71% equity position in QMT. The parties will continue to have the obligation of funding a scientific team led by Dr. Irving Weinberg of Rockville, Maryland in the development of certain new PET-based technologies. Dr. Weinberg is the inventor of the Naviscan PET Systems (NAVISCAN) breast-specific PET Camera and a scientist considered a visionary in the global arena of nuclear medicine-based diagnostic imaging technologies. QMP and/or its affiliated companies is currently funding the technology and development activities of Dr. Weinberg, in a prior agreement QMP and POSC negotiated a transaction whereby QMP gifted to POSITRON Corporation a 20% interest in the technology effort of Dr. Weinberg which will be conducted in an entity incorporated as Quantum Molecular Technologies, Inc. (QMT), in exchange for an agreement with POSITRON to finance that research effort. iMAGIN agreed as part of the transaction to acquire (US) $4 Million worth of POSITRON equity. These funds will be infused to fund this effort consistent with a timetable to be developed. POSITRON was given a further option to acquire an additional 31% of the QMT and therefore its advanced PET technology effort for a price of 150 million POSITRON shares. This agreement will now be adjusted and the QMP/POSC joint venture in IPT will supercede the prior agreement. 7. Follow-on Financing of IPT: It is the intent of IPT to raise capital at a price of $1.00 per share through the sale of 10,000,000 common shares of IPT (Canada) based on the capitalization presented in Chart A. 8. Use of Proceeds of 2nd Offering: The use of proceeds will be to finance the development of new advanced PET technologies and to fund the development and sales effort of the nuclear imaging diagnostic products of IS2. Confidential March 23, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 5 March 26, 2006 QUANTUM MOLECULAR TECHNOLOGIES, INC. (QMT) QMT was established with a mission to develop novel and commercial radiotracers (biomarkers) to reach beyond FDG in parallel with the development of the next generation of PET imaging technologies designed to take advantage of these custom biomarkers. The fusion of organ-specific imaging devices and the matching of custom radiopharmaceuticals should drive the ability to determine disease at a truly molecular and personal patient level, The goal of QMT is to leapfrog the established molecular imaging device providers by being first to market with next generation technology and to create identifiable intellectual property protected by patents that eventually will drive significant revenue streams to Quantum through manufacturing, delivery and/or licensing of state-of-the-art PET devices and custom proprietary biomarkers. QMT is supported by a team assembled by QMP and led by Dr. Irving Weinberg, that is focused on managing and developing three core competencies: 1. The development and investigation of novel biomarkers such as prostate markers. 2. The development of organ-specific and proprietary 3. approaches to full body PET devices that will be used in parallel with custom biomarkers. 4. Development of the core technology essential to the delivery of state-of-the-art PET device defined as the next generation solid state photo detectors that can be customized to create a wide range of superior yet inexpensive imaging devices. The Holy Grail ofPET device development is a true inexpensive solid state photo detector. The current generation of PET cameras relies on photo detector tubes to which crystals or scintillators have been "bonded". The underlying physics of PET technology relies on "positrons" decaying.When positrons die they give off energy called gammas that have very specific energy levels. For PET radiopharmaceuticals, this energy level is defined as 511 key. When the gammas hit a special kind of crystal the ensuing impact gives off energy at a certain frequency defined as a color of light which is detected by the underlying and very expensive photo detector tubes. These crystals are usually cut into small blocks and are optimized by different vendors. The design of the current state-of-the-art full body PET camera which rely on photo detector tubes delivered by all of the major PET Scan manufacturers is limited to a resolution of about 7mm. The challenge using solid state technology is to do away with very expensive photo detector tubes and to bond "needles" of crystals directly to new solid state photo detectors. This breakthrough when achieved would allow for the manufacture of very inexpensive PET cameras with intrinsic resolution approaching 1.5 mm. If the QMT program is successful, we would cause a paradigm shift in the resolution of nuclear medicine PET cameras, Because these detector/crystal pairings can be very small, it will be possible to design novel and perhaps even disposal PET cameras, The Weinberg team has been working with an international group of scientists to develop and patent this technology for QMP. Dr. Weinberg has been at the forefront of the evolution of PET and traces his roots back to his work as an experimental physicist as part of the original team of researchers including; Dr. Michael Phelps and Dr. Hoffman, who developed the first PET camera at UCLA. Through Dr. Weinberg's evolution as a radiologist and founder of NAVISCAN PET Systems, Inc., and inventor of the first breast-specific PET camera we believe we have a multi-talented, visionary and focused individual that should be able to contribute to Quantum's quest to leapfrog existing PET technology in order to give Quantum a significant headstart in the molecular industry's evolution. Supported by the assurance of a proprietary position that is patent protected, QMT hopes to develop a significant edge over the slower moving multinational companies that currently dominate the PET and molecular imaging industries. 2 APPENDIX 4 Confidential Information Memorandum IS2 Medical Systems Confidential March 7, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 1 CONFIDENTIAL INFORMATION MEMORANDUM This Confidential Information Memorandum ("CIM") has been prepared on behalf of IS2 Medical Systems (IS2) and is solely for use by parties interested in a transaction with IS2. This CIM under no circumstances is to be construed as an offering of securities. Unless otherwise stated, all amounts are in Canadian dollars. The information contained herein has been prepared to assist interested parties in making their own evaluation of IS2 and does not purport to contain all of the information that a prospective purchaser or investor may desire. Prospective investors should conduct their own investigation and analysis of IS2 and the information contained in this CIM. This memorandum includes certain statements, estimates and projections with respect to IS2' anticipated performance. Such statements, estimates and projections reflect various assumptions by management concerning anticipated results, which may or may not prove to be correct. No representations or warranties are made or implied by IS2 as to the accuracy of such statements, estimates, projections and assumptions with respect to the information in the CIM. Parties who wish to pursue this matter further will be provided with such other information as mutually agreed. Any eventual agreement will contain such representations and warranties as agreed to between the parties. By accepting the CIM, the recipient acknowledges and agrees that: (1) all of the information contained herein or made available in connection with a further investigation of IS2 is confidential, will be treated in a confidential manner, and the recipient will not, directly or indirectly, disclose or permit its agents or affiliates to disclose any of such information, (2) no personnel of IS2 and no clients, customers, suppliers or other parties having dealings with IS2 are to be contacted directly or indirectly under any circumstances by or on behalf of the recipient without the prior written consent of IS2, (3) IS2 makes no representation or warranty as to the accuracy of the CIM and neither shall have any liability for any representation (express or implied) contained in, or for any omissions from, the CIM or any other written or oral communications transmitted to the recipient in the course of its evaluation of IS2, and (4) if the recipient does not wish to pursue this matter or upon our request, the recipient will return the CIM to IS2 as soon as practicable, together with any other materials relating to IS2 which the recipient may have received from IS2. AII communications relating to the CIM should be directed to: Confidential March 7, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 2 TABLE OF CONTENTS 1. Executive Overview 4 1.1. The Company 4 1.2. Business Overview 4 1.3. Product Overview 4 1.4. Customer Base 4 1.5. Revenue Summary 5 1.6. Core Value Proposition 5 1.7. Competitive Advantages 5 1.7.1 Technical Specifications 5 1.7.2 Price 5 1.7.3 Performance/Serviceability 5 1.7.4 Ease of Installation 6 1.7.5 Connectivity 6 1.7.6 Ease of Use 6 1.7.7 Field Upgradeable Design 6 1.7.8 ISO Certification/CE Mark 6 1.8. Investment Considerations 6 1.8.1 Domain Expertise 6 1.8.2 Intellectual property Portfolio 6 1.8.3 Growing Customer Base 6 1.8.4 Service Opportunities 7 1.8.5 Opportunity to Improve Gross Margin 7 1.8.6 Entry Point into Mobile "Fee for Scan" Market 7 1.8.7 Demographics Support Strong Market Growth 7 2. Market Opportunity 7 2.1. Nuclear Imaging 7 2.2. Clinical Applications for Nuclear Imaging 7 2.2.1 Nuclear Cardiology 8 2.2.2 Brain Imaging 8 2.2.3 Breast Imaging 8 2.3. Intellectual Property 8 2.4. Competitive Analysis 9 2.4.1 Major Players 9 2.4.2 Competitive Analysis - Technical 9 3. Potential for Significant Growth 10 3.1. Potential for Significant Revenue Growth 10 3.2. Potential for Increased Revenue Margin 11 4. Corporate Operations 12 5. Post Acquisition Projected Financials for 2006 - 2010 12 5.1. Income (Loss) Statement 12 5.2. Balance Sheet 13 5.3. Cash Flow 14 Confidential March 7, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 3 1.Executive Overview 1.1. The Company IS2 Medical Systems Inc. ("1S2" or "the Company") i a private company, founded in 1994 and located in Ottawa, Ontario, Canada. The Company has 27 employees and has been capitalized with private investment from the founders, private individuals and institutional Investors. To date over $14 million has been invested in the equity of IS2. 1.2. Business Overview IS2 designs, manufacturers and distributes a family of scintillation cameras that offer clinical users the highest resolution, most robust features and highest levels of performance and reliability in the industry. A scintillation, or gamma camera, is a diagnostic medical imaging system that is part of a family of systems commonly referred to as "body scanners." Gamma cameras are used in the diagnosis of heart disease, cancers and a variety of other disorders. A mechanical frame (a gantry) rotates an electronic detector head around a patient in order to take a series of clinical images of the inside of the body. Different from images from x-ray machines which show anatomy, nuclear medicine images after injecting in the patient a harmless radiopharmaceutical drug show how cells and organs function. The Company provides the best quality images at the lowest price in the industry. The scientific team responsible for the design and continued innovation of the company's world-class cameras comprise more than 125 years of expertise in nuclear medicine, physics, mathematics and engineering. The Company is ISO certified and meets related medical device, safety and regulatory requirements, including USA FDA and Health Canada approval, and has a CE Mark necessary for European distribution. 1.3. Product Overview The Company's signature product is its PulseCDC™ compact digital cardiac camera. The key features of the PulseCDC include: smallest footprint in the industry, best performance specifications, lower cost single head version is field upgradeable to dual head, remote servicing capabilities are built in, FDA510K cleared for mobile installations and all digital event positioning. It also offers a unique reclining imaging chair/bed that improves patient comfort while allowing for supine and/or prone imaging in 180° or a full 360°. Patents have been filed for key aspects of the design. The product roadmap includes attenuation correction, a variable geometry dual head camera, brain-imaging capability for the PulseCDC, a portable version of the PulseCDC, a breast cancer camera and a PET camera. 1.4. Customer Base The Company has more than 125 cameras in operation, primarily in the United States. Most recently, the PulseCDC received CE marking and the Company has closed sales in the UK, Germany, the Netherlands and Australia. Installations also exist in China. Since commencing sales in 1999 the Company's average annual growth rate exceeds 60%, using both a direct and channel sales strategy. The majority of annual service contracts, which represent a lucrative segment of the industry, are outsourced to local dealers in order to allow the Company to remain nimble with product development and innovation. The Company is able to capitalize on this revenue stream by directly holding service contracts. International markets remain largely untapped, representing significant growth potential. Initial installations exist in Asia, the Middle East and several other markets. Confidential March 7, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 4 1.5. Revenue Summary 1999 2000 2001 2002 2003 2004 2005 Revenues $ 861,456 $ 1,385,747 $ 3,872,502 $ 4,947,014 $ 4,241,241 $ 7,235,000 $ 7,468,000 Unaudited Unaudited Growth 61% 179% 28% (14%) 71% 3% Initiation of Good Great Still DCC and Introduction SR and SC revenues growth growth growing single of are below but at heads (SC, PULSECDC forecast Single Head Starting to Doing well reduced SR) all (end Q1) Rectangular penetrate with rate below Pulse clinic clinics forecast Pulse is an continued Single Head market Single head immediate strong - Circular Driven by sales below Exchange success near budget single forecast but rate drops - in units heads new DCC - costs IS2 $1.6M order market dual head S470K in backlog to Prices Digital Cardiac revenue Without start 2005 lower: $175K vs Camera is exchange $10M budgeted above issue revenue $210K on 37 forecast revenues budgeted units could have for 2005 Dedicated dual heads taking single head sales been $4.7M, down 5% Competitive CardioMD - affects DCC and SC sales Company for sale entire year - dealers stall orders 1.6. Core Value Proposition IS2's value proposition to customers is simple:Best Price, Best Specs, Best Reliability. 1.7. Competitive Advantages 1.7.1. Technical Specifications: IS2 cameras have the best specifications in the industry: • 2.9mm Intrinsic Spatial Resolution FWHM • 9% Intrinsic Energy Resolution • Uniformity +-2.0% Integral +/-1.5% Differential • Center of rotation better than 0.5mm Better resolution means clearer images and this translates into a better diagnosis and better patient care. 1.7.2. Price: Historically, IS2 cameras have represented the best price in each class, while not sacrificing features or function and while representing exceptional value. 1.7.3. Performance / Serviceability: IS2 cameras have proven themselves to be highly reliable workhorses. A study of 50 cameras yielded an average uptime of all units of 99.94 % and less than one service related incoming call per month. This best-of-class reliability is attributed to digital architecture, built-in capability for remote faultfinding and corrective action and robust mechanical design. The Company's TeleFix™ program allows for remote diagnostics and in many cases, for remote fixes. Many boards are plug and play, allowing for quick swap out and increased up-time. Confidential March 7, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 5 1.7.4. Ease of Installation: The footprint of the camera is smaller than competitive units, allowing it to fit into smaller rooms and through standard doorways. The camera requires only standard wall outlets (120V, 15A) and also equipped for European and international power standards. No special air conditioning, no floor leveling and, typically, no floor reinforcement is necessary. 1.7.5. Connectivity: IS2's connectivity package, called Tele-Nucs™, allows for remote servicing (Tele-FixTM), remote teaching (Tele-Teach™) and remote reads (Tele-Read™). Additionally, IS2's connectivity allows IS2 cameras to interface to most other popular brands of cameras and workstations as well as to most peripheral devices. IS2's connectivity package supports Interfile 3.3 and DICOM formats allowing, data interchange with almost any other medical imaging system. 1.7.6. Ease Of Use: IS2 cameras are designed to be very simple to use. IS2 units are WindowsXP based. Users regularly comment on how easy and intuitive they are to use, with similar comments concerning user manuals. 1.7.7. Field Upgradeable Design: The Company designed its cameras with field upgradeability in mind. For new cardiac clinics where patient volume is yet unknown, a single head PulseCDC represents an economical starting point. As patient volume grows, the unit can be upgraded to a more efficient dual head in the field, with little or no disruption to the practice. Single-head cameras share the same philosophy. The SC (circular) can be upgraded in the field to an SR (rectangular). Both the SC and the SR can be field-upgraded to a DCC (a dual head cardiac unit). 1.7.8. ISO Certification/CE Mark: IS2's system has been certified to be compliant with ISO 9001:2000, and ISO 13485:1996 (now being upgraded to 13485:2003). Audits are performed annually. For Canada, additional certification for compliance with the CMD/CAS system is also maintained, and for the European Community, compliance with the Medical Device Directive 93/42/EEC allows 1S2 to CE mark its products. The United States requires that devices be registered with Food and Drug Administration (FDA) according to 510K procedure, and requires that the company maintain a quality system in adherence to the Good Manufacturing Practices (GMP) standard (no formal certification required for the latter). 1.8. Investment Considerations 1.8.1. Domain Expertise: The scientificteamresponsible forthedesignand continuedinnovationofthe company's world-class cameras comprise more than 125 years of expertise in nuclear medicine, physics, mathematics and engineering. These skill sets are not easy to find on an individual basis and it is even more difficult to assemble a team with the combined skills, expertise and experience of the IS2 workforce. 1.8.2. Intellectual Property Portfolio: The Company has a number of issued, pending and filed patents. The Company also employs trade secrets and proprietary know-how in the design and manufacture of its cameras. It expects to continue to file new patent applications and expand its intellectual property portfolio. 1.8.3. Growing Customer base: The Company has more than 125 cameras installed in the field, primarily in the United States. The Company recently closed a sale of a PulseCDC camera to a leading cardiologist in the United Kingdom, which represents the first cardiac imaging mobile camera installation in Europe. The Company has a significant and immediate opportunity to build an international installed base. Confidential March 7, 2006 THIS CIM HAS BEEN DELIVERED SUBJECT TO STRICT OBLIGATIONS OF CONFIDENTIALITY Page 6 1.8.4. Service Opportunities: The Company currently outsources its service agreements to third parties, most of whom are dealer/sales agents for the Company. Most of these arrangements are for terms of one and two years. The Company would be able to keep these lucrative service contracts and negotiate longer-term agreements as part of the sale. 1.8.5. Opportunity to Improve Gross Margin: Although the Company has recently implemented a LEAN manufacturing process and established gross margins that it believes are competitive with its much larger competitors, the Company has an opportunity to further improve gross margins by capitalizing on cost savings from increased volumes and economies of scale. 1.8.6.
